Appeal by the defendant from a resentence of the County Court, Orange County (DeRosa, J.), imposed November 1, 2007, after a hearing, pursuant to the Drug Law Reform Act of 2005 (L 2005, ch 643), the resentence being a determinate term of I2V2 years’ imprisonment followed by 5 years’ postrelease supervision on his conviction of criminal sale of a controlled substance in the third degree (four counts), upon a jury verdict, to run concurrently with his sentence on the remaining counts.
Ordered that the resentence is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Florio, Balkin, Belen and Austin, JJ., concur.